Civil action for alienation of affections.
Plaintiff and C. P. Taylor were married 26 November, 1933, while they were students in high school. The marriage was not publicly known until February, 1934. In July, 1934, they separated. Plaintiff brings this action against her father-in-law and her mother-in-law jointly for alienation of her husband's affections.
From a judgment of nonsuit entered at the close of plaintiff's evidence, plaintiff appeals, assigning errors.
It would serve no useful purpose to detail the evidence in this case. Suffice it to say, it fails to establish liability under the principles announced in Hankins v. Hankins, 202 N.C. 358, 162 S.E. 766; Townsendv. Holderby, 197 N.C. 550, 149 S.E. 855; Brown v. Brown, 124 N.C. 19,32 S.E. 320.
There was no error in dismissing the action as in case of nonsuit.
Affirmed. *Page 838